COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Central States Logistics, Inc. d/b/a Diligent Delivery Systems
                            v. BOC Trucking, LLC and Clarence J. Meyes, III
                            individually and d/b/a BOC Logistics

Appellate case number:      01-16-00693-CV

Trial court case number:    2014-28384

Trial court:                281st District Court of Harris County

       The Clerk of this Court’s January 4, 2018 Notice of Intent to Reinstate notified the
parties that, because the bankruptcy petition of appellee, BOC Trucking, LLC, had been
dismissed, unless any party filed a motion to reinstate or a response why this case should
not be reinstated within thirty days of that notice, this Court may reinstate this appeal and
proceed with setting it for submission. No timely response was filed.


       Accordingly, the Court directs the Clerk of this Court to reinstate this appeal as
an active case on the Court’s docket and to mark this case as ready to be set. See TEX. R.
APP. P. 8.3(a). The Clerk of this Court will notify the parties at a later date when this
case has been set for submission. See id. 39.8.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court

Date: February 27, 2018